Morton, C. J.
The question presented in this case was exhaustively discussed in the opinion in the case of Eddy v. O'Hara, 132 Mass. 56. That case did not necessarily involve the question, and therefore may not, strictly speaking, have the force of an adjudication; but, upon careful reconsideration of the subject, the reasoning of the opinion satisfies us that, by the law of this State, the wages of seamen engaged in the coastwise trade of the Atlantic coast are subject to attachment by the trustee process. We are therefore of opinion that the judgment of the Superior Court charging the trustee should be affirmed.
We regret that there is a conflict of decisions between this court and the District Court of the United States for the Southern District of New York; but, notwithstanding the respect we have for that court, we are compelled to administer the law of this State as we find it to be. It is not probable that practical injustice will grow out of the conflict. We have held that, if the owners are obliged, by the judgment of an admiralty court, to pay the wages to a seaman, they cannot be charged as his trustees, though the libel upon which the judgment was rendered was filed after the trustee process. Eddy v. O’Hara, ubi supra. It is to be presumed that, if a trustee is charged in a trustee process and pays the amount due for wages upon the judgment, a court of admiralty will respect the judgment, and will not *273compel the owners to pay a second time wages which they have been compelled to pay to the creditor of a seaman and for his benefit, by the judgment of a court of competent jurisdiction.

Judgment affirmed.